DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative David L. Wisz (Reg. #46,350) on June 22, 2021.
The application has been amended as follows: 
Claim 20, Lines 1-2 have been amended as follows, “The assembly as recited in claim 1, comprising a multiple of sleeves and a multiple of ceramic matrix composite rotor blades, wherein each respective one of the multiple of sleeves surrounds the entire root of each of the respective ceramic matrix”
The above amendment was made to the claims filed April 22, 2021 to resolve a 35 U.S.C. 112(b) issue due to lack of antecedent basis for plural sleeves and rotor blades. 
Claim 21 has been amended as follows, “The assembly as recited in claim 8, the assembly further comprising a rotor disk with a multiple of blade slots, the ceramic matrix composite rotor blade received in a respective blade slot of the multiple of blade slots, wherein the first sleeve portion and the second sleeve portion are respectively sandwiched between an outer surface of the blade root and an inner surface of the respective blade slot.”
Claim 23 has been amended as follows, “The assembly as recited in claim 1, the assembly further comprising a rotor disk, wherein the platform is displaced from a rim of the rotor disk.”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 10, and 16, Applicant’s arguments, filed April 22, 2021, with respect to the 35 U.S.C. 103 rejection of Cairo (US 2014/0234117 A1) in view of Noble (US 2013/0052020 A1) are found to be persuasive. Namely, Applicant argues that the platforms taught by Noble are of different interfaces than that of Cairo, and that there is no directional relationship feature as specified in the claims (see Pg. 10-11 of Remarks). This feature is reflected in the language regarding the sleeve comprising upstream and downstream circumferential extensions which overlap with an adjacent sleeve as recited in Claim 1 and similarly recited in Claims 10 and 16. The sleeve taught by Cairo and the platform taught by Noble are different structures of a rotor assembly. Upon further consideration, it would not have been obvious to one of ordinary skill in the art to apply the structure of the platform taught by Noble to the sleeve taught by Cairo without improper hindsight of Applicant’s disclosure. As noted in paragraph [0042] of the Specification filed May 08, 2019, the arrangement of the extensions of the sleeves allows for sleeves to shield the rim from high temperature environments. Therefore, the 35 U.S.C. 102 and 35 U.S.C. 103 rejections of Claims 1, 10, and 16 have been withdrawn. 
Claims 2-5, 8, 11-12, 15, 17-23 are subsequently allowed for their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745